COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Bumgardner and Kelsey
Argued at Alexandria, Virginia


JAMES J. RORECH
                                            MEMORANDUM OPINION * BY
v.   Record No. 1085-02-4                   JUDGE D. ARTHUR KELSEY
                                                 JULY 8, 2003
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
               Barnard F. Jennings, Judge Designate

          Corinne J. Magee (Michael Rieger; The Magee
          Law Firm, on brief), for appellant.

          H. Elizabeth Shaffer, Assistant Attorney
          General (Jerry W. Kilgore, Attorney General,
          on brief), for appellee.


     James J. Rorech challenges the sufficiency of the evidence

supporting his conviction for driving under the influence in

violation of Code § 18.2-266(ii).      We find the evidence

sufficient and affirm Rorech's conviction.

                                  I.

     On appeal, we review the evidence "in the light most

favorable to the Commonwealth."     Kingsbur v. Commonwealth, 40

Va. App. 307, 308, 579 S.E.2d 357, 358 (2003).      That principle

requires us to "discard the evidence of the accused in conflict



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
with that of the Commonwealth, and regard as true all the

credible evidence favorable to the Commonwealth and all fair

inferences that may be drawn therefrom."    Dugger v.

Commonwealth, 40 Va. App. 586, 589, 580 S.E.2d 477, 479 (2003)

(quoting Holsapple v. Commonwealth, 39 Va. App. 522, 528, 574

S.E.2d 756, 758-59 (2003) (en banc) (citation omitted)).

     While driving in Fairfax in the early evening of June 30,

2001, Matthew Nichols "had to swerve to avoid" a collision with

a car driven by Rorech.   Nichols observed Rorech driving

erratically, continually "swerving" and "stopping."     Nichols

"called 911" to report that the car was "driving erratically."

When Nichols stopped at a traffic light, he noted the license

plate number on Rorech's vehicle and phoned it into the police.

     When the light at the intersection turned green, Nichols

turned left.   Rorech, however, waited "at least ten seconds to

make that left . . . even though he did have a green light."

Nichols pulled over to the side of the road, and Rorech drove

past him at a high rate of speed.    About 300 yards later,

Nichols observed a "cloud of dust" as Rorech was "fishtailing"

and "wiping out."   Nichols saw Rorech's vehicle proceed through

a median and over a guardrail.

     Nichols stopped and offered assistance.    Rorech seemed "out

of it" when Nichols arrived.   Each front "air bag had deployed,"

but Rorech told Nichols "that he was okay to drive."    After

Rorech tried to restart the car, Nichols took the keys out of

                                 - 2 -
the ignition and advised Rorech:    "[N]o, you are not driving

anywhere."   Seconds later, however, Rorech restarted his car,

backed it back onto the road, and drove away even though the

tire had come off the front left wheel, both air bags had

deployed, and the front end of the vehicle had been severely

damaged.

     An EMT truck arrived on the scene and pulled alongside

Rorech's moving vehicle.   A second EMT truck pulled up on the

other side of Rorech "telling him to pull over" through a loud

speaker.   With EMT trucks on both sides of his moving vehicle,

Rorech "made a U-turn" and pulled into a nearby parking lot.

     Edward DeCarlo, a paramedic, approached Rorech.    Rorech

appeared disoriented and could not identify the day of the week.

When questioned by Decarlo, Rorech refused to acknowledge that

he had just been in an accident.    Rorech asked DeCarlo "to call

him a taxi" or "bring him home in the ambulance."   Rorech

initially refused to be taken to a hospital, but later agreed

upon DeCarlo's insistence.   When DeCarlo helped Rorech stand up

out of the car, DeCarlo observed a "half empty bottle of vodka

underneath the driver's seat."    Rorech also noticed it and asked

DeCarlo "to throw that away."

     At the hospital, police officer Sam Song questioned Rorech

about the accident.   Song smelled an "odor of alcohol" coming

from Rorech.   Rorech appeared to the officer to be "in a daze."

When confronted by the officer, Rorech admitted that he "just

                                 - 3 -
lost control" and that he had "two shots of vodka in the

afternoon."

     After hearing this evidence, the trial court found Rorech

guilty of driving under the influence.   "I don't think there is

any question about the defendant's guilt," the trial judge

explained.    "I think the evidence is absolutely overwhelming."

Rorech received a fully suspended 180-day sentence, a $500 fine,

and a twelve-month revocation of his license to operate a motor

vehicle. 1

                                 II.

     When faced with a challenge to the sufficiency of the

evidence, we "presume the judgment of the trial court to be

correct," Davis v. Commonwealth, 39 Va. App. 96, 99, 570 S.E.2d

875, 876-77 (2002), and reverse only if the trial court's

decision is "plainly wrong or without evidence" to support it.

Wright v. Commonwealth, 39 Va. App. 698, 703, 576 S.E.2d 242,

244 (2003) (citations omitted); see also McGee v. Commonwealth,

25 Va. App. 193, 197-98, 487 S.E.2d 259, 261 (1997) (en banc).

     When a jury decides the case, Code § 8.01-680 requires that

"we review the jury's decision to see if reasonable jurors could

have made the choices that the jury did make.   We let the



     1
       Though Rorech submitted to a blood test to determine his
alcohol level, the trial court suppressed the certificate of
analysis because of "problems" in the administration of the
test.

                                - 4 -
decision stand unless we conclude no rational juror could have

reached that decision."   Pease v. Commonwealth, 39 Va. App. 342,

355, 573 S.E.2d 272, 278 (2002) (en banc).     The same standard

applies when a trial judge sits as the factfinder because the

"judgment of a trial court sitting without a jury is entitled to

the same weight as a jury verdict."      Cairns v. Commonwealth, 40

Va. App. 271, 293, 579 S.E.2d 340, 351 (2003) (citation

omitted); see also Shackleford v. Commonwealth, 262 Va. 196,

209, 547 S.E.2d 899, 907 (2001). 2

     In other words, a reviewing court does not "ask itself

whether it believes that the evidence at the trial established

guilt beyond a reasonable doubt."      Jackson v. Virginia, 443 U.S.

307, 318-19 (1979) (emphasis in original and citation omitted).

Instead, the relevant question is whether "any rational trier of

fact could have found the essential elements of the crime beyond

a reasonable doubt."   Id. at 319 (emphasis in original).    This

deference applies not only to the historical facts themselves,

but the inferences from those facts as well.     "The inferences to

be drawn from proven facts, so long as they are reasonable, are


     2
       Unless the factfinder acted unreasonably, we consider it
our duty not to "substitute our judgment for that of the trier
of fact, even were our opinion to differ." Wactor v.
Commonwealth, 38 Va. App. 375, 380, 564 S.E.2d 160, 162 (2002)
(citation omitted); see also Mohajer v. Commonwealth, 40
Va. App. 312, 321, 579 S.E.2d 359, 364 (2003) (en banc) ("On
review of a claim asserting the sufficiency of the evidence,
this Court does not substitute its judgment for that of the
trier of fact."); Pease, 39 Va. App. at 355, 573 S.E.2d at 278
(internal quotations and citation omitted).

                               - 5 -
within the province of the trier of fact."     Hancock v.

Commonwealth, 12 Va. App. 774, 782, 407 S.E.2d 301, 306 (1991).

     Governed by this standard of review, we find the evidence

sufficient to support Rorech's conviction for driving a vehicle

while "under the influence of alcohol."    Code § 18.2-266(ii).

Though breath or blood tests can provide evidence of

intoxication, they "are not necessary or required to prove

driving under the influence of alcohol or drugs."     Oliver v.

Commonwealth, 40 Va. App. 20, 24, 577 S.E.2d 514, 516 (2003).

The observable characteristics of the defendant's "manner,

disposition, speech, muscular movement, general appearance or

behavior" may alone provide sufficient proof of intoxication.

Farren v. Commonwealth, 30 Va. App. 234, 240, 516 S.E.2d 253,

256 (1999); see also Oliver, 40 Va. App. at 24, 577 S.E.2d at

516 (quoting Brooks v. City of Newport News, 224 Va. 311,

315-16, 295 S.E.2d 801, 804 (1982)).

     In this case, after smelling alcohol on Rorech, Officer

Song directly confronted him about it.    Rorech admitted to

drinking vodka earlier that afternoon.    Given the half-empty

bottle of vodka under Rorech's seat, coupled with his effort to

get rid of it before the police arrived, the trial court no

doubt rejected Rorech's estimate of drinking only "two shots" of

vodka as an obvious prevarication.     A factfinder may discount an

accused's self-serving explanation as a mere effort at "lying to

conceal his guilt."   Dugger, 40 Va. App. at 594 n.2, 580 S.E.2d

                               - 6 -
at 481 n.2 (quoting Shackleford v. Commonwealth, 262 Va. 196,

209, 547 S.E.2d 899, 907 (2001)); see also Black v.

Commonwealth, 222 Va. 838, 842, 284 S.E.2d 608, 610 (1981).     To

be sure, a defendant's "false statements are probative to show

he is trying to conceal his guilt, and thus is evidence of his

guilt."   Emmett v. Commonwealth, 264 Va. 364, 372, 569 S.E.2d

39, 45 (2002) (quoting in parenthetical from Rollston v.

Commonwealth, 11 Va. App. 535, 548, 399 S.E.2d 823, 831 (1991)).

     In addition, the evidence proved that Rorech's consumption

of alcohol influenced his driving.     Rorech's erratic and

dangerous driving put himself, Nichols, and the occupants of two

EMT trucks in considerable danger.     Rorech's reckless effort to

drive away from the scene of the first accident, with one wheel

on its rim and both airbags deployed, reveals an attempt to flee

the scene —— itself an incriminating fact.     See Lovitt v.

Commonwealth, 260 Va. 497, 512, 537 S.E.2d 866, 876 (2000)

("Flight by a defendant after the commission of a crime is

probative evidence of guilt of that crime."). 3   Rorech's

disoriented and incoherent condition, observed by Nichols, the




     3
       See also Clagett v. Commonwealth, 252 Va. 79, 93, 472
S.E.2d 263, 271 (1996); Marsh v. Commonwealth, 32 Va. App. 669,
683, 530 S.E.2d 425, 432 (2000); Harter v. Commonwealth, 31
Va. App. 743, 748, 525 S.E.2d 606, 608 (2000); Burke v.
Commonwealth, 30 Va. App. 89, 93, 515 S.E.2d 777, 780 (1999);
Langhorne v. Commonwealth, 13 Va. App. 97, 102, 409 S.E.2d 476,
479-81 (1991); Hope v. Commonwealth, 10 Va. App. 381, 386, 392
S.E.2d 830, 833-34 (1990) (en banc).

                               - 7 -
paramedic, and Officer Song, also shows the extent to which the

vodka had affected his mental and physical abilities.     See

Lemond v. Commonwealth, 19 Va. App. 687, 694, 454 S.E.2d 31,

35-36 (1995) ("A defendant's admission that he consumed several

alcoholic beverages, together with the testimony of the

arresting officer regarding the defendant's appearance and lack

of coordination, is sufficient to support a conviction for

driving under the influence of alcohol."). 4

     In aggregate, therefore, the evidence supports a "finding

that the defendant had drunk enough alcoholic beverage to so

affect his manner, disposition, speech, muscular movement,

general appearance or behavior as to be apparent to

observation."   Farren, 30 Va. App. at 240, 516 S.E.2d at 256

(citation omitted).   "Thus, the evidence was sufficient to

support a conviction of driving under the influence."     Id. at

240, 516 S.E.2d at 256-57.

     Despite the incriminating evidence against him, Rorech

contends a reasonable hypothesis of innocence nonetheless exists

because "his behavior was just as consistent with one who was

ill, perhaps having a seizure."   We disagree.


     4
       For the reasons we discussed in Wheeling v. City of
Roanoke, 2 Va. App. 42, 341 S.E.2d 389 (1986), we find
unpersuasive Rorech's reliance on Fowlkes v. Commonwealth, 194
Va. 676, 74 S.E.2d 683 (1953). In Fowlkes, "[t]here was no
evidence as to when the accident occurred, or whether Fowlkes
had consumed the beer before or after the accident." Wheeling,
2 Va. App. at 45, 341 S.E.2d at 390.

                               - 8 -
       Whether an alternative hypothesis of innocence is reasonable

is a "question of fact."   Pease, 39 Va. App. at 355, 573 S.E.2d at

278.   A trial court's rejection of a hypothesis of innocence "is

binding on appeal unless plainly wrong."    Christian v.

Commonwealth, 33 Va. App. 704, 715, 536 S.E.2d 477, 483 (2000)

(en banc) (citation omitted); Stevens v. Commonwealth, 38 Va. App.

528, 535, 567 S.E.2d 537, 540 (2002) (citation omitted).    We

examine the reasonableness of the hypothesis not in an abstract

sense, but at the level of specificity shown by the unique facts

and circumstances of the case.    See Commonwealth v. Hudson, 265

Va. 505, 517, 578 S.E.2d 781, 787 (2003).   The question then

becomes whether a "rational" factfinder, facing the evidence

before it, could have reached the decision that it did.    Pease,

39 Va. App. at 355, 573 S.E.2d at 278; see also Hudson, 265 Va. at

513, 578 S.E.2d at 785 (observing that the issue is whether a

"reasonable" factfinder could have rejected the hypothesis of

innocence).

       Under the specific facts of this case, the trial court did

not err in rejecting as unreasonable Rorech's proffered

hypothesis of innocence.    Rorech's admitted consumption of vodka

that afternoon, the half-empty bottle of vodka under the

driver's seat of his wrecked car, his effort to get rid of the

bottle before the police discovered it, his attempted flight

from the scene of the accident, the smell of alcohol about him,

and the absence of any evidence of a disabling medical

                                 - 9 -
condition, all combine to demonstrate the rationality of the

trial court's decision.

                              III.

     Finding sufficient evidence to support Rorech's conviction

for driving under the influence in violation of Code

§ 18.2-266(ii), we affirm.

                                                       Affirmed.




                             - 10 -